DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 10-19, 27-32, and 33-34 in the reply filed on August 24, 2021 is acknowledged.  Although Applicant lists claim 9 as being elected, Examiner acknowledges that this may be a typographical error.  Due to its dependency on non-elected claim 8, claim 9 will not be examined on the merits in the present Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. Claims 10-12 and 29: Claim 6 states that the scale factor estimation model comprises any one or any combination of three components:
a constant value, 
a first equation reflecting characteristics of users, and 
a second equation reflecting characteristics of groups of users). 
Examiner notes that the first and second equations appear to be claimed as distinct, even though the broadest reasonable interpretation of an equation reflecting characteristics of users (plural) may read upon an equation based on groups of users.  Because of the “or” clause, claim 6 possesses a scenario wherein the model requires only one of a constant value or a first equation reflecting characteristics of users, and not a second equation reflecting characteristics of groups of users.  Claims 10, 11, and 12 describe further details limiting the “group” component, and thus force claim 6 to require a second equation pertaining to groups of users.  Thus, claim 10 (and dependent claims thereof) does not further limit the scope of claim 6, but changes its scope to requiring a second equation reflecting characteristics of groups of users.
Similarly, claim 11 requires both a first and second estimation equation, whereas claim 6 possess a scenario in which only a constant value is required.  Claim 12 is rejected due to its dependency on claim 11 and requirement of particular estimation equations. 
Analogously, since claim 28 possesses similar limitations to claim 6 and claim 29 also modifies the scope of claim 28 to require, specifically, a first estimation equation, in a similar manner to how claims 10-12 modify the scope of claim 6; thus, claim 29 is also rejected under 35 U.S.C. 112(b) in a similar argument to claims 10-12.
	Re. Claim 30: Claim 30 recites the term “sub-classification” without a prior recitation of classification in either the claim itself or claim 29; thus, it is unclear what classified groups are being further sub-classified.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-16, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Qasem (U.S. 2018/0249915 A1) (hereinafter – Qasem)
Re. Claims 1, 27, and 33: Carter teaches an apparatus for estimating a blood pressure (Abstract), the apparatus comprising:
a sensor configured to measure a bio-signal (Figs. 3, 4); and
a processor configured to:
acquire a feature value from the bio-signal (any feature listed in Tables 1 and 2; see also, Fig. 6: first beat mode comprised of at least three positive standard deviations and three negative standard deviations, also see Figs. 7-9 for second, third, and fourth beat modes).
Carter does not explicitly teach the processor configured to detect a blood pressure change sign, based on the feature value.
Qasem teaches analogous art in the technology of blood pressure measurement (Abstract) which also detects a feature value (Fig. 5: waveform feature detection 16, and features 15).  Qasem also teaches detecting a blood pressure change sign from such waveform features (Fig. 5: e.g., first branch, augmentation index greater than or equal to a threshold amount see also –other branches; Paragraph 
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter to include detecting, specifically, a blood pressure change sign as taught by Qasem, the motivation being that such a sign allows an operator to apply an appropriate calibration equation based on the detected or calculated waveform features or parameters (Paragraph 0051).
Qasem further teaches the processor configured to:
acquire a scale factor, based on the blood pressure change sign (Fig. 3: coefficients and/or scalar constants, each differing for each calibration equation based on whether a particular blood pressure waveform feature, e.g., augmentation index, is above or below a certain threshold, described at least in Paragraphs 0011-0014); and
estimate the blood pressure, based on the feature value and the scale factor (Fig. 3: y(t), output signal; Fig. 7: recalibrated waveform 211, described in Paragraph 0061: “… the maximum and the minimum values provide accurate estimates of the invasive brachial systolic (ISP) and diastolic pressure (IDP), respectively”).
Re. Claim 2: Carter and Qasem teach the invention according to claim 1.  Qasem further teaches the processor is further configured to detect the blood pressure change sign, based on whether the acquired feature value is greater than a reference feature value (Fig. 3: any of the branches of the decision tree which are based on greater or lesser than a threshold value).
Re. Claim 3: Carter and Qasem teach the invention according to claim 2.  Carter further teaches the reference feature value is acquired from a bio-signal that is measured at a time of calibration 
Re. Claim 4: Carter and Qasem teach the invention according to claim 2.  Qasem further teaches the processor is further configured to:
detect that the blood pressure change sign is positive, based on the acquired feature value being greater than the reference feature value; and detect that the blood pressure change sign is negative, based on the acquired feature value being less than the reference feature value (Fig. 3: decision tree threshold values may be determined using any algorithm or equation, as described in Paragraphs 0050-0051; Paragraph 0051: any suitable feature may be used, including derivative methods, i.e., rates of change; Examiner further notes that “positive” and “negative” have not been given any further definition other than an acquired feature value being greater or less than a reference feature value).
Re. Claims 5: Carter and Qasem teach the invention according to claims 1.  Qasem further teaches the processor is further configured to acquire the scale factor, using a scale factor estimation model that is defined differently according to the blood pressure change sign (Paragraph 0011: “… several sets of values for equation coefficients and constants are determined independently for the various recalibration equations in accordance with specific groups of data pertaining to the decision tree selection criteria;” Paragraph 0012: certain machine learning techniques, such as neural networks, used to identify decision tree criteria necessarily produces differently defined coefficients and constants of equations in the decision tree, e.g., Fig. 3, due to the black-box nature of certain machine learning algorithms).
Re. Claim 13: Carter and Qasem teach the invention according to claim 1.  Carter further teaches wherein the processor is further configured to acquire the feature value by combining one or more of 
a shape of a waveform of the bio-signal, 
a time and an amplitude at a maximum point of the bio-signal, 
a time and an amplitude at a minimum point of the bio-signal, 
a time and an amplitude at a position of a pulse waveform component constituting the bio-signal, and 
an area of the bio-signal
(Tables 1 and 2; Figs. 6-9: mean beat shape; Fig. 10: relationship between area_sum feature and systolic pressure).
Re. Claims 14: Carter and Qasem teach the invention according to claims 1.  Qasem further teaches the processor is further configured to:
scale the feature value with the scale factor (Fig. 2: calibration and algorithm selection); and
estimate the blood pressure, based on the scaled feature value (Fig. 2: estimated invasively measured systolic and diastolic pressure of calibrated waveform 11).
Re. Claim 15: Carter and Qasem teach the invention according to claim 1.  Carter further teaches the processor is further configured to estimate the blood pressure, further based on a baseline blood pressure value at a time of calibration (Paragraph 0075: “The known blood pressures (e.g., ground truth blood pressure data) can be collected with conventional inflatable cuff devices at the same time as the raw data is collected;” Figs. 10-14: correlation of features to ground truth data).
Re. Claim 16: Carter and Qasem teach the invention according to claim 1.  Carter further teaches the sensor comprises:
a light source configured to emit light to an object of interest  (Fig. 4: LED’s 201); and
a detector configured to detect light that is scattered from the object of interest (Fig. 4: light sensor 202).

Claims 6, 7, 10, 11, 12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Qasem (U.S. 2018/0249915 A1) (hereinafter – Qasem)
Baik et al. (U.S. 2016/0256117 A1) (hereinafter – Baik)
Re. Claims 6 and 28: Carter and Qasem teach the invention according to claims 1 and 27.  Qasem states that values for equation coefficients and constants, i.e., scale factors, are determined independently for the various recalibration equations in accordance with specific groups of data pertaining to the decision tree selection criteria, wherein the decision tree selection criteria may be determined via machine learning (Paragraph 0011).  Qasem describes at least one method of determining coefficients and constants which require at least a constant value (Paragraph 0030, Fig. 3: non-linear sigmoid function composed of linear and non-linear elements). Qasem does not particularly consider characteristics of groups of users to be used in such estimation equations.  
Baik describes an analogous art in the technology of monitoring blood pressure (Abstract).  Baik discloses an estimation model which includes a first embodiment utilizing data reflecting characteristics 
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter in view of Qasem to have included consideration of characteristics of users as well as groups of users, the motivation being that obtaining further specific characteristics of a population of users yields a differing and more specific estimation model for each user/group within the population (Paragraphs 0059-0060: differing estimation algorithms obtained).
Re. Claims 7: Carter, Qasem, and Baik teach the invention according to claim 6.  Qasem further teaches the processor is further configured to:
acquire the scale factor as a first constant value that is defined for a positive sign, based on the blood pressure change sign being detected to be positive; and
acquire the scale factor as a second constant value that is defined for a negative sign, based on the blood pressure change sign being detected to be negative
(Fig. 3: coefficients and constants are differing constant values depending on the equation in which they are applied; Fig. 5: equations applied differently depending on blood feature changes being greater or less than thresholds, i.e., positive or negative).
Re. Claim 10: Carter, Qasem, and Baik teach the invention according to claim 6.  Baik further teaches wherein each of the groups is classified based on any one or any combination of sex, age, whether medication is taken, occupation, and disease (Paragraph 0059: algorithm obtained for each group classified based on physical characteristics, such as age, sex, weight, height, blood pressure, and physical activity).
Re. Claim 11: Carter, Qasem, and Baik teach the invention according to claim 6.  Baik further teaches wherein each of the first estimation equation and the second estimation equation has an input of a personal characteristic factor reflecting at least one of the characteristics of one of the users (Paragraph 0060: “the blood pressure estimation algorithm may be obtained by using the data collected from a user”).
Re. Claim 12: Carter, Qasem, and Baik teach the invention according to claim 6.  Baik further teaches wherein the personal characteristic factor comprises any one or any combination of an age, a sex, a height, a weight, a body mass index, a pulse pressure, a baseline systolic blood pressure, a baseline diastolic blood pressure, a difference between the baseline systolic blood pressure and the baseline diastolic blood pressure, and a heart rate (Paragraph 0059: algorithm obtained for each group classified based on physical characteristics, such as age, sex, weight, height, blood pressure, and physical activity; Paragraph 0060: blood pressure values; Paragraph 0095: baseline analysis of pulse wave signal, implicitly including analysis of baseline systolic and diastolic blood pressures; Fig. 4F: heart rate).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Qasem (U.S. 2018/0249915 A1) (hereinafter – Qasem)
Nakajima et al. (U.S. 2019/0090818 A1)
Re. Claim 17: Carter and Qasem teach the invention according to claim 1, but do not explicitly teach the apparatus further comprising an output interface configured to output a processing result of the processor.

It would have been obvious to one having skill in the art before the effective filing date to have modified Carter in view of Qasem to include outputting a processing result, the motivation being that a doctor, the user, or the like can intuitively ascertain varying qualities of the processing result by viewing output results (Paragraph 0114).

Claims 18, 19, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Qasem (U.S. 2018/0249915 A1) (hereinafter – Qasem)
Ferber et al. (U.S. 2016/0242700 A1) (hereinafter – Ferber)
Re. Claim 18: Carter and Qasem teach the invention according to claim 1, but do not teach the invention further comprising a communication interface configured to receive a scale factor estimation model to be used to acquire the scale factor, from an external device.
Ferber teaches the invention further comprising a communication interface configured to receive a scale factor estimation model to be used to acquire the scale factor, from an external device (Paragraph 0223: blood pressure models retrieved from blood metrics server).  Ferber teaches analogous art in the technology of blood pressure measurement (Abstract).
Re. Claim 19: Carter, Qasem, and Ferber teach the invention according to claim 18.  Ferber further teaches the invention wherein the processor is further configured to:
determine whether to update the scale factor estimation model, based on any one or any combination of a preset period, a change in characteristics of a user, and the estimated blood pressure; and
control the communication interface to receive a new scale factor estimation model from the external device, based on the scale factor estimation model being determined to be updated
(Paragraph 0096: abnormal measurements may trigger additional analysis; Paragraph 0314: “For example, the user device and/or blood pressure calculation system may periodically request an updated model”).
Re. Claim 31: Carter and Qasem teach the invention according to claim 27, but do not teach the invention further comprising a communication interface configured to transmit the scale factor estimation model to an apparatus for estimating blood pressure, based on a request being received from the apparatus for estimating blood pressure or based on the scale factor estimation model being generated.
Ferber teaches the invention further comprising a communication interface configured to transmit the scale factor estimation model to an apparatus for estimating blood pressure, based on a 
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter and Qasem to include a communication interface to transmit a model to an apparatus for measuring blood pressure, the motivation being that an external device may comprise sufficient storage to include various types of blood pressure models, including more generalized/pre-configured models which can be adapted to specific users/groups via further calibration (Paragraph 0223).
Re. Claim 32: Carter and Qasem teach the invention according to claim 27, but do not teach the invention further comprising a storage configured to store either one or both of the blood pressure-related information and the scale factor estimation model.
Ferber teaches the invention further comprising a storage configured to store either one or both of the blood pressure-related information and the scale factor estimation model (Fig. 14: signal database 1404, wave database 1406, wave feature database, or any other database containing, broadly, “blood pressure related information;” Paragraph 0223: blood pressure models retrieved from blood metrics server).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter and Qasem to include storage of blood pressure-related information and models, the motivation being that storage of such data and models allows users of the system to manage and access records (Paragraph 0132) and associate particular models/data to users for analysis (Paragraphs 0223).

Claims 29, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Qasem (U.S. 2018/0249915 A1) (hereinafter – Qasem)
Baik et al. (U.S. 2016/0256117 A1) (hereinafter – Baik)
Guo et al. (U.S 2019/0163874 A1) (hereinafter – Guo).
Re. Claim 29: Carter, Qasem, and Baik teach the invention according to claim 28.  Qasem teaches identification of a blood pressure change sign (Fig. 3, see, e.g., rejection of claim 1).  Baik teaches selecting one of the groups to which one of the users belongs, based on characteristic information of the one of the users (Paragraph 0059).  Carter, Qasem, and Baik do not teach classification of users based on the blood pressure change sign being a certain value.
Guo teaches sorting patients into groups based on having different blood pressure trajectory patterns, and further teaches forming subgroups therein (Paragraph 0019).  Guo teaches analogous art in the technology of analyzing blood pressure waveforms (Paragraph 0019).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter, Qasem, and Baik to include classifying the users based on blood pressure trajectory patterns, i.e., change signs, as taught by Guo, the motivation being that clustering individuals into different subgroups based on a blood pressure trajectory difference allows for differing models to be applied to each subgroup, yielding more accurate models due to their more specific nature (Paragraphs 0020-0021).
Qasem further acquiring an optimal scale factor (Paragraph 0011: coefficients are selected so that the output from the recalibration equations provides an estimated waveform matching invasive data and constants are determined independently depending on decision tree selection tree criteria, which are optimized through some form of machine learning algorithm).  Baik further teaches 
In the combination, Carter, Qasem, Baik, and Guo teach the limitations required by claim 29.
Re. Claim 30: Carter, Qasem, and Baik teach the invention according to claim 28, but do not teach the invention wherein the processor is configured to: classify the users, based on a blood pressure change sign of a bio-signal feature value for a respective one of the users; sub-classify the classified users into the groups, based on any one or any combination of sex, age, whether medication is taken, occupation, and disease.  Qasem teaches identification of a blood pressure change sign (Fig. 3, see, e.g., rejection of claim 1).  Baik teaches selecting one of the groups to which one of the users belongs, based on characteristic information of the one of the users (Paragraph 0059).  Carter, Qasem, and Baik do not teach classification of users based on the blood pressure change sign being a certain value.
Guo teaches classifying the users based on having different blood pressure trajectory patterns, and further teaches separating groups into subgroups based on different risk prediction models, including those which consider medication adherence (Paragraphs 0019).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter, Qasem, and Baik to include classifying and sub-classifying of users as taught by Guo, the motivation being that clustering individuals into different subgroups based on a blood pressure trajectory and difference allows for differing models to be applied to each subgroup, yielding more accurate models due to their more specific nature (Paragraphs 0020-0021).
Re. Claim 34: Carter and Qasem teach the invention according to claim 33.  Carter and Qasem are silent regarding selecting groups to which a user belongs based on characteristic information of the user.  Qasem states that values for equation coefficients and constants, i.e., scale factors, are determined independently for the various recalibration equations in accordance with specific groups of 
Baik describes an analogous art in the technology of monitoring blood pressure (Abstract).  Baik discloses an estimation model which includes a first embodiment utilizing data reflecting characteristics of users (Paragraph 0060), as well as a second embodiment utilizing data reflecting characteristics of groups of users (Paragraph 0059),
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter in view of Qasem to have included consideration of characteristics of users as well as groups of users, the motivation being that obtaining further specific characteristics of a population of users yields a differing and more specific estimation model for each user/group within the population (Paragraphs 0059-0060: differing estimation algorithms obtained).
Qasem teaches identification of a blood pressure change sign (Fig. 3, see, e.g., rejection of claim 1).  Baik teaches selecting one of the groups to which one of the users belongs, based on characteristic information of the one of the users (Paragraph 0059).  Carter, Qasem, and Baik do not teach classification of users based on the blood pressure change sign being a certain value.
Guo teaches sorting patients into groups based on having different blood pressure trajectory patterns, and further teaches forming subgroups therein (Paragraph 0019).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter, Qasem, and Baik to include selection of patient groups based on blood pressure trajectory patterns, i.e., change signs, as taught by Guo, the motivation being that clustering individuals 
Qasem further teaches acquiring a scale factor using an estimation equation that is preset for when a feature value is greater than or less than a reference feature value (Fig. 5: see each decision tree branch ending in differing equations).  Each equation also contains a constants and coefficients, i.e., scale factors, that are calculated and preset for either branch of the decision tree.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791